Skinner, J. This cause was tried by the Circuit Court by consent of parties, without the intervention of a jury, and judgment rendered against the defendant below. He appeals to this court, and assigns for error the rendition of this judgment. The bill of exceptions embodies the evidence, but fails to show that any exception was taken to the decision of the court, or that a motion was made for a new trial, overruled, and the decision of the court excepted to. Under the statute, exceptions may be taken to decisions of the Circuit Court, where the cause is tried without the intervention of a jury; and the decisions of the court so excepted to, may be assigned for error in this court. R. S. 416, Sec. 22. In this case, it is the finding of the court, upon the evidence, that is complained of; and to enable the party to assign error, the bill of exceptions should show that exception to such finding was taken at the time. Dickhut v. Durrell, 11 Ill. 72. The statute gives the right, in such case, to assign error, only where the decision assigned for error was excepted to, and we have no right to dispense with this requisition. Judgment affirmed.